Exhibit 10.2

 

RED ROBIN GOURMET BURGERS, INC.

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This Restricted Stock Unit Grant Agreement (this “Agreement”) between RED ROBIN
GOURMET BURGERS, INC. (the “Corporation”) and [                    ]
(“Participant”) is dated effective [                        ] (the “Date of
Grant”).

 

RECITALS

 

A.                                   The Board has adopted, and the stockholders
have approved, the Red Robin Gourmet Burgers, Inc. Amended and Restated 2007
Performance Incentive Plan (the “Plan”);

 

B.                                     The Plan provides for the granting of
restricted stock unit awards to eligible participants as determined by the
Administrator; and

 

C.                                     The Administrator has determined that
Participant is a person eligible to receive a restricted stock unit award under
the Plan and has determined that it would be in the best interest of the
Corporation to grant the restricted stock unit award provided for herein.

 

AGREEMENT

 

1.                                       Grant of Restricted Stock Unit.

 

(a)                                  Award.  Pursuant to the Plan, Participant
is hereby awarded [            ] Restricted Stock Units, subject to the
conditions of the Plan and this Agreement (the “Restricted Stock Units”).  Each
Restricted Stock Unit represents the right to receive one share of the
Corporation’s common stock, $     par value per share (the “Common Stock”) on
the vesting schedule set forth below.  Unless and until the Restricted Stock
Units vest, Participant will have no right to receive shares of Common Stock
under such Restricted Stock Units.

 

(b)                                 Plan Incorporated.  Participant acknowledges
receipt of a copy of the Plan, and agrees that, except as contemplated by
Section 12 below, this award of Restricted Stock Units shall be subject to all
of the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.  Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.

 

2.                                       Vesting Schedule:  The Restricted Stock
Units awarded by this Agreement will vest in accordance with the following
vesting schedule (each date upon which vesting occurs being referred to herein
as a “Vesting Date”):

 

Date

 

Number of 
Units Vested

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

The foregoing notwithstanding, vesting pursuant to the foregoing schedule shall
occur on a Vesting Date only if Participant remains employed by or provides
services to the Corporation from the Date of Grant to such Vesting Date.  If
Participant ceases to be employed by or ceases to provide services to the
Corporation at any time prior to the final Vesting Date, all unvested Restricted
Stock Units shall be canceled immediately on the date that Participant’s
employment or service is terminated and the Participant shall cease to have any
right or entitlement to receive any shares of Common Stock under such canceled
Restricted Stock Units.

 

3.                                       Accelerated Vesting of Restricted Stock
Units.

 

(a)                                  As provided in Section 7.3 of the Plan, if
the Corporation undergoes a Change in Control Event, any unvested Restricted
Stock Units held by Participant will become fully vested.  However, if
Participant is designated on the Corporation’s payroll records as a Tier 1 or
Tier 2 executive or above or an executive officer on the date of the Change in
Control Event, no Restricted Stock Units will vest solely on account of a Change
in Control Event unless such Participant’s employment with the Corporation is
terminated without Cause (as defined below) within the two-year period following
such Change in Control Event.

 

(b)                                 For purposes of this Agreement, “Cause”
means that Participant:

 

(i)                                     has been negligent in the discharge of
his or her duties to the Corporation or any of its Subsidiaries, has refused to
perform stated or assigned duties or is incompetent in or (other than by reason
of a disability or analogous condition) incapable of performing those duties;

 

(ii)                                  has been dishonest or committed or engaged
in an act of theft, embezzlement or fraud, a breach of confidentiality, an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information; has breached a fiduciary duty, or
willfully and materially violated any other duty, law, rule, regulation or
policy of the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; or has been convicted of a felony or
misdemeanor (other than minor traffic violations or similar offenses);

 

(iii)                               has materially breached any of the
provisions of any agreement with the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries; or

 

(iv)                              has engaged in unfair competition with, or
otherwise acted intentionally in a manner injurious to the reputation, business
or assets of, the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; has improperly induced a vendor or
customer to enter into, break or terminate any contract with the Corporation,
any of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries; or has induced a principal for whom the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries acts
as agent to terminate such agency relationship.

 

4.                                       Limits on Transferability.  Restricted
Stock Units shall not be transferable except by will or the laws of descent and
distribution or pursuant to a beneficiary designation, or as otherwise permitted
by Section 5.7 of the Plan.  No right or benefit hereunder shall in any manner
be liable

 

2

--------------------------------------------------------------------------------


 

for or subject to any debts, contracts, liabilities, or torts of Participant. 
Participant agrees that the Restricted Stock Units will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws.  Any purported assignment, alienation, pledge,
attachment, sale, transfer or other encumbrance of shares of unvested Restricted
Stock Units that does not satisfy the requirements of this Agreement and the
Plan shall, prior to the lapse of the restrictions on such shares pursuant to
Section 2, be void and unenforceable against the Corporation.

 

5.                                       Issuance and Certificates.  Unless the
Restricted Stock Units are forfeited prior to the Vesting Date as provided in
Section 2 above, the shares of Common Stock issuable upon vesting of the
Restricted Stock Units shall be deemed issued as of the Vesting Date.  As soon
as administratively practicable following a Vesting Date, the Corporation shall
cause a stock certificate or certificates (which may be in electronic form) to
be delivered to or on behalf of Participant for such number of shares equal to
the number of Restricted Stock Units vested on such Vesting Date, subject to the
Corporation’s collection of applicable withholding taxes in accordance with
Section 7 below.  Notwithstanding any other provisions of this Agreement, the
issuance or delivery of any shares of Common Stock may be postponed for such
period as may be required to comply with any requirements under any law or
regulation applicable to the issuance or delivery of such shares.  The
Corporation shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority.

 

6.                                       Stockholder Rights.  The Participant
shall not have any stockholder rights, including voting or dividend rights, with
respect to the shares of Common Stock subject to the Restricted Stock Units
until such shares are issued on the applicable Vesting Date.

 

7.                                       Withholding.  In order to comply with
all applicable federal or state income tax laws or regulations, the Corporation
may take such action as it deems appropriate to ensure that all applicable
federal or state payroll, withholding, income or other taxes, which are the sole
and absolute responsibility of Participant, are withheld or collected from
Participant.  In accordance with the terms of the Plan, and such rules as may be
adopted by the Administrator under the Plan, to satisfy Participant’s federal
and state tax withholding obligations arising from the vesting of the Restricted
Stock Units, the Corporation will withhold shares of Common Stock otherwise to
be delivered to Participant having a Fair Market Value equal to the amount of
such taxes.  The Corporation will not deliver any fractional shares of Common
Stock.  Any additional withholding amounts owed by Participant due to the
inability to deliver fractional shares will be deducted from such Participant’s
next paycheck.

 

8.                                       Tax Consideration.  The Corporation has
advised Participant to seek Participant’s own tax and financial advice with
regard to the federal and state tax considerations resulting from Participant’s
receipt of Restricted Stock Units pursuant to this Agreement.  Participant
understands that the Corporation will report to appropriate taxing authorities
the payment to Participant of compensation income upon the vesting of the
Restricted Stock Units.  Participant understands that he or she is solely
responsible for the payment of all federal and state taxes resulting from this
grant of Restricted Stock Units.  With respect to tax withholding amounts, the
Corporation has all of the rights specified in Section 7 of this Agreement and
has no obligations to Participant except as expressly stated in Section 7 of
this Agreement.

 

3

--------------------------------------------------------------------------------


 

9.                                       Binding Effect.  This Agreement shall
bind Participant and the Corporation and their beneficiaries, survivors,
executors, administrators and transferees.

 

10.                                 No Guarantee of Continued Position.  This
Agreement is not a contract for employment and nothing herein shall supersede or
amend the terms of any employment agreement between the Corporation and
Participant or imply that Participant has a right to continued employment with
the Corporation.

 

11.                                 Applicable Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without regard to conflict of law principles thereunder.

 

12.                                 Conflicts and Interpretation.  In the event
of any conflict between this Agreement and the Plan, this Agreement shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Administrator has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

13.                                 Amendment.  The Corporation may modify,
amend or waive the terms of the Restricted Stock Unit award, prospectively or
retroactively, but no such modification, amendment or waiver shall impair the
rights of Participant without his or her consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules. 
Prior to the effectiveness of any modification, amendment or waiver required by
tax or accounting rules, the Corporation will provide notice to Participant and
the opportunity for Participant to consult with the Corporation regarding such
modification, amendment or waiver.  The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.

 

14.                                 Compliance with Code section 409A.  The
Restricted Stock Units granted under this Agreement are intended to fit within
the “short-term deferral” exemption from section 409A of the Internal Revenue
Code.  In administering this Agreement, the Corporation shall interpret this
Agreement in a manner consistent with such exemption.

 

[Signature Page Follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Agreement as of the date first written above.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

[NAME]

 

--------------------------------------------------------------------------------